Citation Nr: 0122744	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for disability 
of the right lower extremity, claimed to be a result of 
surgery performed at a Department of Veterans Affairs medical 
facility in October 1993.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Reichelderfer





INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This appeal arises from a rating decision of April 1997 from 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran perfected an appeal of 
the decision to the Board of Veterans' Appeals (Board).  In 
June 1999, this case was remanded to the RO by the Board for 
additional evidentiary development.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran is rated as permanently and totally disabled 
for the purpose of non-service-connected pension benefits.  
He is rated at 100 percent for "[d]isease of unknown 
etiology manifested by progressive and generally permanent 
paralysis with quadriplegia at the C4 level, diagnosis by 
exclusion of transverse myelitis;" 100 percent for 
"[n]eurogenic dysfunction of anal sphincters;" and 
60 percent for "[n]eurogenic dysfunction of urinary 
bladder."  He also has entitlement to special monthly 
pension on account of the need for regular aid and attendance 
by reason of paraplegia with loss of anal and bladder 
sphincter control.  The veteran has no service-connected 
disabilities.

2.  If the veteran's numerous disabilities were service 
connected, he would be entitled to the maximum amount of 
compensation, basic special monthly compensation, and special 
monthly compensation based upon the need for regular aid and 
attendance of another person, that is available under the 
law.

3.  With the exception of entitlement to special monthly 
compensation due to the requirement for a higher level of aid 
and attendance, there are no additional compensation benefits 
under the law which would be available due to any increase in 
the veteran's right lower extremity disability due to VA 
medical or surgical treatment, if such additional disability 
were found to give rise to compensation as if it were service 
connected.

4.  All evidence necessary for an equitable disposition of 
that portion of the veteran's claim for special monthly 
compensation benefits under the provisions of 38 U.S.C. 
§ 1151 for a higher level of aid and attendance has been 
adequately developed.

5.  Based upon the competent and probative medical evidence 
of record, the veteran's right lower extremity disability, 
and thus any aggravation of the right lower extremity 
disability claimed to have been caused by the October 1993 VA 
surgery, has not caused the veteran to require a higher level 
of aid and attendance.


CONCLUSIONS OF LAW

1.  There is no basis for entitlement to compensation 
benefits under 38 U.S.C. § 1151 due to any additional 
disability of the right lower extremity due to VA medical 
treatment.  38 U.S.C.A. §§ 1114(a)-(p), (r), 1151, 5107 (West 
1991 & Supp. 2001); Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. 
§§ 3.322(a), 3.350(e)(2), (h), 3.352(a) (2000). 

2.  The criteria for entitlement to benefits under 38 U.S.C. 
§ 1151 for additional disability of the right leg due to VA 
medical treatment, based upon the need for a higher level of 
aid and attendance, are not met.  38 U.S.C.A. §§ 1114(r), 
1151, 5107 (West 1991 & Supp. 2001); Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 66 Fed. Reg. 45,630-632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
38 C.F.R. §§ 3.350(h), 3.352(b) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A March 1985 rating decision found the veteran entitled to a 
permanent and total disability rating for the purpose of non-
service-connected pension benefits.  The veteran was rated as 
100 percent disabled for "[d]isease of unknown etiology 
manifested by progressive and generally permanent paralysis 
with quadriplegia at the C4 level, diagnosis by exclusion of 
transverse myelitis."  The decision also rated the veteran 
as separately 100 percent disabled due to "[n]eurogenic 
dysfunction of anal sphincters" and 60 percent disabled due 
to "[n]eurogenic dysfunction of urinary bladder."  The 
decision also granted entitlement to special monthly pension 
on account of the need for regular aid and attendance by 
reason of paraplegia with loss of anal and bladder sphincter 
control, and indicated that entitlement would continue even 
while the veteran was maintained at government expense.

The above disability ratings were made effective from May 
1984, and, based upon the record before the Board, continue 
to the present time.

A March 1986 to March 1987 VA hospital discharge summary 
notes diagnoses of C5 incomplete paraplegia, transverse 
myelitis, and neurogenic bowel and bladder dysfunction.  The 
veteran was to be followed by the hospital based home care 
program.

A March 1987 to April 1987 VA hospital discharge summary 
notes the veteran was discharged with the hospital based home 
care program.

A June 1988 VA examination report notes there was no movement 
of the right lower extremity.  The veteran could move all 
joints slightly but not strongly enough for useful function.  
The report notes the veteran was able to sit in a wheelchair 
but was unable to transfer from bed to chair without 
assistance.  There were hyperactive reflexes at the right 
knee and both ankles.  There were no reflexes elicited at the 
left knee.  The veteran was unable to stand or move himself 
to a bed without assistance.  The diagnosis was incomplete 
quadriplegia at C4 level.

A March to April 1987 VA hospital discharge summary notes 
diagnoses of C5 incomplete tetraplegia, and neurogenic bowel 
and bladder dysfunction.

A June 1993 to August 1994 VA hospital discharge summary 
notes discharge diagnoses of incomplete C4-5 quadriplegia, 
and neurogenic bladder and bowel.  The summary notes a 
community health nurse was arranged for home care, including 
bowel care and skin care.  An October 1993 VA operative 
report notes excision of a right ischial ulcer, gluteus 
muscle flap closure, and reconstruction with muscle flap and 
split thickness skin graft.  February 1994, April 1994, and 
June 1994 clinical record entries note the lower extremities 
continued to be adequate for sitting.  

A September to October 1994 VA hospital discharge summary 
notes diagnoses including C4-5 quadriplegia, and neurogenic 
bladder and bowel.  Motor examination was consistent with C4-
5 quadriplegia with spastic paralysis.

A December 1994 to July 1995 VA hospital discharge summary 
notes diagnoses of C5 incomplete quadriplegia, and neurogenic 
bladder and bowel.  Motor examination was consistent with 
incomplete C4-5 quadriplegia.  A July 1995 clinical record 
entry notes the veteran complained of the inability to move 
the right leg, with increased spasm and numbing.  The summary 
notes the veteran was referred for continued nursing care at 
home for bladder care and bowel care.

An August to September 1995 VA hospital discharge summary 
notes diagnoses including C5 incomplete quadriplegia, and 
neurogenic bowel and bladder.  The motor examination was 
consistent with incomplete C4-5 quadriplegia.  The summary 
notes that home health car personnel would visit the veteran 
three times per week for bowel care needs.

A March to May 1996 VA hospital discharge summary notes 
diagnoses of C4-5 incomplete quadriplegia, neurogenic bowel 
and bladder, and right distal tibia fracture.  A May 1996 VA 
nursing discharge summary note indicates the veteran required 
total care to transfer in and out of a bed.  The veteran was 
ambulatory with the assistance of a wheelchair.

A July 1996 VA hospital interim summary notes diagnoses of C5 
quadriplegia, and neurogenic bowel and bladder.  The summary 
notes hip flexion was 1/5 on the right and knee extensors 
were 4/5 on the right.  A July 1996 VA addendum to admission 
notes motor strength in the right hip flexors was 1/5 and 
right knee extensors were 4/5.  The right lower extremity was 
not further tested below the hip, due to a bandage and brace.  
The assessment was C5 quadriplegia, and neurogenic bowel and 
bladder. 

The veteran's claim for benefits under 38 U.S.C. § 1151 was 
filed with the RO in August 1996, in the form of a letter 
from his representative, a written statement in support of 
the claim by the veteran, and excerpts of VA medical records.  
After the development of evidence consisting of the veteran's 
extensive VA medical records, the claim was denied by the RO 
on the basis that the claim was not well grounded.  

On appeal, the Board determined that the claim is at least 
plausible, and hence is well grounded.  Accordingly, the 
Board remanded for the RO to solicit any additional pertinent 
medical evidence which the veteran might wish to identify or 
submit, and to arrange for a VA medical examination, to 
include a medical opinion as to whether there has been 
additional disability in the veteran's right lower extremity 
since the October 1993 surgery, and, if so, a description of 
the etiology of such additional disability.

In July 1999, the RO wrote a letter to the veteran, with a 
copy to his representative, requesting that he provide, or 
advise as to the possible locations of, any additional 
medical records relevant to his right lower extremity 
disability claim.  It appears that no reply responsive to 
that letter has been received.

A May 2000 VA examination report, developed after the Board's 
remand, notes there was no active range of motion of the 
right lower extremity.  The veteran told the examiner that he 
was concerned about his right lower extremity and that he 
believed a nerve was cut in his right leg when he underwent 
surgery on his right buttocks for a pressure sore.  He said 
he had been unable to use his right leg at all since the 
surgery on his buttocks in October 1993.  The examiner 
reported, with regard to the history of that operation, that 
review of the claims file disclosed no mention of the sciatic 
nerve in the medical records, and no mention of any injury to 
that nerve.

Clinical evaluation revealed normal passive range of motion.  
There was no motor control from the hip to the ankle.  There 
was some evidence of spasms when the knee or ankle were 
moved.  There was a flicker of hamstring control in the right 
leg.  The examiner noted that it was not possible to 
determine the neurologic status of the veteran before and 
after the surgery, and that there was not enough information 
to determine whether there was additional disability of the 
right lower extremity due to the October 1993 surgery.  The 
examiner noted that information as to the veteran's 
neurologic status prior to the October 1993 surgery would be 
necessary in order to determine what the present neurologic 
status represented in comparison.  The examiner further 
stated that he was unable to opine as to whether any 
additional disability of the right lower extremity was the 
result of the October 1993 surgery as opposed to other 
causes, because the examiner was unable to ascertain whether 
there was, in fact, any additional disability.

II.  Legal Analysis

A.  Preliminary Matter-Veterans Claims Assistance 
Act

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, which provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The VCAA also requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A).

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Secretary 
of Veterans Affairs has issued regulations to implement the 
VCAA, found at 66 Fed. Reg. 45,620-632 (Aug. 29, 2001).

The record reflects that the veteran was advised, by virtue 
of the Statement of the Case issued to him and his 
representative by the RO in April 1998, as well as the 
discussion of his claim in the remand decision issued by the 
Board in June 1999, and the Supplemental Statements of the 
Case issued in December 1999 and September 2000, all during 
the pendency of the appeal, of the pertinent statutes and 
regulations, of the types of evidence needed, and of what the 
evidence must show in order to substantiate his claim for 
compensation benefits under 38 U.S.C.A. § 1151.  For this 
reason, the Board finds that the veteran and his 
representative have been given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate his claim.  Accordingly, the Board believes that 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed with respect to 
this claim.

Furthermore, the Board believes that there is now ample 
medical evidence of record, and that neither the veteran nor 
his representative has pointed to any additional evidence 
which has not been obtained and which would be pertinent to 
his claim.  Thus, the Board concludes that all relevant 
evidence which is available has been obtained by the RO to 
the extent possible; consequently, there is no further duty 
to assist the veteran or to develop additional evidence.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
United States Court of Appeals for Veterans Claims (then 
known as the Court of Veterans Appeals) held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation, and by the recently issued 
implementing regulations, appear to have been substantially 
completed.  Therefore, the Board finds that there is no 
prejudice in proceeding with appellate review of the claim at 
this time.

In addition, we have given due regard to the assertions, in 
the Informal Brief of Appellant in Appealed Case, filed in 
March 2001 (in which the representative also made reference 
to a May 1999 submission), that this case should be remanded 
to the RO under the authority of Stegall v. West, 11 Vet. 
App. 268 (1998).  The gravamen of this argument is that the 
VA examination which was conducted pursuant to the Board's 
June 1999 remand was inadequate, because the examining 
physician "found the clinical record deficient to answer the 
questions posed to within a degree of medical certainty."  
Seeming to acknowledge that there are no additional medical 
records which can be secured in support of the claim, the 
representative posits that the Board's remand instructions 
were not fully implemented, that the case should be returned 
to the medical examiner, and that the examiner should be 
asked to render an opinion as to whether there is a 
possibility that additional disability ensued after the 
October 1993 surgery, and whether there is a possibility that 
any additional disability was the result of the surgery.

The Board appreciates the zealous advocacy of the 
representative on behalf of the veteran.  However, as will be 
discussed below, a claim for benefits may be granted where 
the evidence preponderates in favor of the claim, or where 
the evidence is in relative equipoise.  A mere possibility of 
entitlement does not rise to the level of balance or a 
positive preponderance.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA and regulations.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103 and 5103A); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

B.  Entitlement to Benefits under 38 U.S.C.A. § 1151

The substantive criteria applicable to a claim for benefits 
based upon VA medical treatment appear at 38 U.S.C.A. § 1151 
(West 1991 and Supp. 2001), which provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2000).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2001); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran filed his claim for benefits 
under 38 U.S.C.A. § 1151 in August 1996.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  Having reviewed the complete record, and for 
the reasons and bases set forth below, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  

In 1985, the veteran was determined to be entitled to a 
permanent and total disability rating, with two 100-percent 
ratings and a 60-percent rating, and to special monthly 
pension on the basis that he needed the regular aid and 
attendance of another person due to paraplegia with loss of 
anal and bladder sphincter control.  The veteran's condition 
is not service connected, and there is no claim that it is 
related to service.  However, if the veteran's disabilities 
were service connected, the paraplegia with paralysis of both 
lower extremities, together with loss of anal and bladder 
sphincter control, would entitle him to special monthly 
compensation under the provisions of 38 U.S.C. § 1114(o); 
38 C.F.R. § 3.350(e)(2).  The rate of compensation under 
38 U.S.C. § 1114(o) is the maximum amount of compensation 
that is available under the law.  38 U.S.C.A. § 1114(a)-(p) 
(West Supp. 2001).  

In addition to the maximum rate of compensation under 
38 U.S.C. § 1114(o), an allowance of special monthly 
compensation is available based upon the need for the regular 
aid and attendance of another person.  The criteria for 
determining this need are the same for both pension and 
compensation.  38 C.F.R. §§ 3.350(h), 3.352(a).  As noted, 
the veteran was determined to be entitled to special monthly 
pension on the basis of needing the regular aid and 
attendance of another person due to paraplegia with loss of 
anal and bladder sphincter control.  Since the veteran is 
entitled to regular aid and attendance pension benefits, it 
necessarily follows that his condition would also entitle him 
to special monthly compensation benefits on the basis of the 
need for the regular aid and attendance of another person, 
were it determined that he has an additional disability 
compensable "as if" it were service connected.  38 U.S.C.A. 
§ 1114(r) (West Supp. 2001).  

The record indicates that the veteran underwent excision of a 
right ischial ulcer, gluteus muscle flap closure, and 
reconstruction with muscle flap and split thickness skin 
graft at a VA medical facility in October 1993.  The veteran 
has claimed that prior to the surgery he was able to stand 
and pivot from his wheelchair to his bed, but that since the 
surgery he has not been able to move the right leg.  He 
claims that he is entitled to benefits due to an increase in 
the disability of his right leg.

The evidence of record shows that hospital summaries prior to 
the surgery noted incomplete paraplegia or tetraplegia.  A 
June 1988 VA examination report indicates there was no 
movement of the right lower extremity, but that the veteran 
was able to sit in a wheelchair.  He was unable to transfer 
from a bed to a chair without assistance.  Following the 
October 1993 surgery, clinical records note that the lower 
extremities were adequate for sitting, and VA hospital 
summaries continued to show incomplete quadriplegia.  This 
evidence does not show an increase in disability of the right 
leg following the October 1993 surgery.  

As noted above, in a further effort to determine whether 
there was an increase in disability of the right leg, the 
Board remanded this case to the RO for additional examination 
of the veteran.  The examiner at February 2000 VA examination 
indicated it was not possible to determine whether there was 
any increase in disability following the October 1993 
surgery, since evidence in the record does not provide 
detailed neurological findings prior to the October 1993 
operation.

Thus, the competent and probative medical evidence in the 
record does not document an increase in disability of the 
right leg following the October 1993 surgery.  We are 
cognizant of the strongly advanced argument that the veteran, 
even as a layperson without professional medical expertise, 
is competent to describe his physical condition and 
limitations as he experiences them.  The Board does not 
dispute that position, but also recognizes that a layperson 
may not competently opine as to medical etiology, i.e., cause 
and effect.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

However, even accepting, for the sake of analysis, the 
veteran's assertion that there has been an increase in the 
right leg disability following the surgery, there is no basis 
to grant the benefits under section 1151 that are sought.  
Such benefits are awarded "as if" the disability were 
service connected.  38 U.S.C.A. § 1151.  

Benefits under the provisions of 38 U.S.C. § 1151 may be 
awarded for aggravation of a disability due to VA treatment.  
In a case where there is aggravation of a non-service-
connected condition, compensation may be awarded for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Since benefits under 38 U.S.C. § 1151 are 
awarded as if the condition is service connected, it 
necessarily follows that any award of benefits under 
38 U.S.C. § 1151 due to aggravation may only be for the 
degree of disability over and above the disability that 
existed prior to any aggravation caused by VA treatment.  
38 C.F.R. § 3.322(a) (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).  See also VAOPGCPREC 4-01 (Feb. 2, 2001).

The veteran claims that he has had decreased function of the 
right leg following the October 1993 surgery.  Even if this 
assertion were accepted (and the medical records do not 
support the assertion), no compensation benefits would be 
available.  There would be no additional service-connected 
compensation benefits available due to aggravation of the 
right leg disability, since the veteran would have been 
entitled to the maximum amount of compensation benefits 
available prior to the October 1993 VA surgery if his 
paraplegia were service connected.  Moreover, there would be 
no additional benefits available due to the need for the 
regular aid and attendance of another person, since the 
veteran would have been entitled to this special monthly 
compensation benefit prior to the October 1993 VA surgery if 
his paraplegia had been service connected.  

Since no compensation or special monthly compensation due to 
the need for the regular aid and attendance of another person 
would be available, there is no basis for entitlement to 
compensation benefits under 38 U.S.C. § 1151 due to any 
aggravation of the preexisting right leg disability as a 
result of VA treatment.  In this case there is a lack of 
entitlement to consideration of this aspect of the veteran's 
claim under the law.  The application of the law to the facts 
is dispositive, and the claim must be denied.  38 U.S.C.A. 
§§ 1114(a)-(p), (r), 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.322(a), 3.350(e)(2), (h), 3.352(a) (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

As noted above, there is no basis for entitlement to special 
monthly compensation due to the need for the regular aid and 
attendance of another person.  However, in addition to the 
maximum rate of compensation under 38 U.S.C. § 1114(o), an 
allowance of special monthly compensation could theoretically 
be available based upon the need for a higher level of aid 
and attendance.  Such a benefit may be available if 
disability causes the veteran to require a higher level of 
care from a licensed health care provider or under the 
supervision of a licensed provider, in the absence of which 
he would require hospital, nursing home, or other residential 
care.  38 U.S.C.A. § 1114(r) (West Supp. 2001); 38 C.F.R. 
§§ 3.350(h), 3.352(b) (2000).   

There is no allegation in this case, nor is there an 
indication in the record, that the veteran's right leg 
disorder causes him to require a higher level of care from a 
licensed health care provider, or care under the supervision 
of a licensed provider.  Furthermore, the medical evidence 
does not show that such care is required due to disability of 
the right lower extremity.  VA hospital discharge summaries 
for hospitalizations from March 1986 to March 1987, and from 
March 1987 to April 1987, note that the veteran was followed 
by hospital based home care.  The June 1993 to August 1994 VA 
hospital discharge summary, during which time the October 
1993 surgery was performed, notes that home care was arranged 
for bowel and skin care.  A December 1994 to July 1995 VA 
hospital summary notes nursing care at home was continued for 
bladder and bowel care.  An August to September 1995 VA 
hospital discharge summary notes home care was arranged for 
bowel care needs.

These latter records show that the care which the veteran 
received outside the hospital was largely due to his bladder 
and bowel dysfunction, and not due to his disability of the 
right lower extremity or any aggravation of such disability 
by VA surgery.  Therefore, the evidence does not show that 
the veteran's right leg disability, and thus, by extension, 
any aggravation of the right leg disability claimed to have 
been caused by the October 1993 VA surgery, has caused the 
veteran to require a higher level of aid and attendance.  
Accordingly, the preponderance of the evidence is against 
that portion of the veteran's claim for a higher level of aid 
and attendance compensation benefits under 38 U.S.C. § 1151 
for additional disability of the right leg.  38 U.S.C.A. 
§ 1114(r) (West Supp. 2001); 38 C.F.R. §§ 3.350(h), 3.352(b) 
(2000).  


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for disability 
of the right lower extremity, claimed to be a result of 
surgery performed at a Department of Veterans Affairs medical 
facility in October 1993, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

